OPINION — AG — ** STATE PROPERTY — TRADE FOR EQUAL VALUE ** THE STATE OF OKLAHOMA MAY LAWFULLY TRADE ALL OR PART OF THE PROPERTIES ENUMERATED AND AS AUTHORIZED BY HOUSE BILL NO. 1318. SUCH PROPERTY MAY BE TRADED IN WHOLE OR IN PART FOR PROPERTY OF SUBSTANTIALLY EQUAL VALUE CONSIDERING THE ACTUAL MARKET VALUE OF THE PROPERTY. (URBAN RENEWAL PROJECT, MATERIAL, DONATION) CITE: 70 O.S. 4422 [70-4422], ARTICLE V, SECTION 36, 11 O.S. 1614 [11-1614](C) 11 O.S. 1601 [11-1601], ARTICLE X, SECTION 15 (JAMES H. GRAY) ** SEE: OPINION NO. 74-139 (1974) ** ** SEE: OPINION NO. 96-058 (1996) **